OPINION AND ORDER
In a memorandum opinion delivered May 13, 1980, this court affirmed the judgment of the Christian Circuit Court convicting Lonnie Joe Carter of burglary (KRS 511.-040) and finding him a persistent felony offender (KRS 532.080). An appeal of that decision to the United States Supreme Court culminated in a reversal on the ground that the trial court had erred in declining to instruct the jury to the effect that a defendant’s failure to testify shall be given no evidentiary weight. Carter v. Kentucky,-U.S.-, 101 S.Ct. 1112, 67 L.Ed.2d 241 (1981).
Accordingly, the judgment of the trial court is now reversed and the cause is remanded for a new trial.
PAIMORE, C. J., and AKER, CLAYTON, LUKOWSKY, STEPHENSON and STERNBERG, JJ., sitting.
All concur.
Entered September 1, 1981.
/s/ John S. Palmore Chief Justice